
	

114 HR 4503 IH: Fair Treatment of Israel in Product Labeling Act of 2016
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4503
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To allow for additional markings, including the word Israel, to be used for country of origin marking requirements for goods made in the geographical areas
			 known as the West Bank and Gaza Strip.
	
	
 1.Short titleThis Act may be cited as the Fair Treatment of Israel in Product Labeling Act of 2016. 2.Additional markings for goods (a)In generalFor goods produced or originating in the geographical areas known as the West Bank and the Gaza Strip, proper markings for country of origin marking requirements, in accordance with the requirements of section 304 of the Tariff Act of 1930 (19 U.S.C. 1304), shall include—
 (1)Israel; (2)West Bank;
 (3)Gaza; (4)Gaza Strip;
 (5)West Bank/Gaza; or (6)West Bank/Gaza Strip.
 (b)LimitationThe Secretary of the Treasury, the Secretary of State, the Secretary of Homeland Security, or any other competent Federal official (or their designees) shall not prohibit the use of any of the markings listed under subsection (a) for purposes of country of origin marking requirements.
			
